DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-16 are pending.
This action is Final.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ‘300’, ‘400’, ‘500’, ‘600’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Specification is missing drawing elements, see drawing objections above.  Appropriate correction is required.
The amendments to the specification filed 1/19/2021 are not being entered for clarity purposes as the amendments do not comply with rule 1.121 and such should not be entered per MPEP 714.19 (O) “An amendment including changes to the specification/claims which is not in compliance with 37 CFR 1.121, e.g., one which does not include replacement paragraphs or claim listings. See MPEP § 714.” The issue is that the amendments filed 1/19/2021 for PGPub paragraph 54 or as filed specification paragraph 51 does not include the tables that are a part of that paragraph, but no strike through has been made such that it is unclear if such tables are meant to be deleted or maintained in the specification. Thus, the amendment is not entered until such is made clear by presence of the tables, or strikethrough of the tables in resubmission of specification amendments.

Claim Objections
Claims 1, 13 are objected to because of the following informalities: The claims fail to conform with MPEP 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).” As the claim(s) contain additional periods, or does not end in a period the claim(s) is objected to.  Appropriate correction is required. Applicant should amen the alpha notation from “a.” to “a)” as an example to overcome this objection.
Claims 1, 13 are objected to because of the following informalities:  claim 1 “a electroencephalography signal recording device” should read “an electroencephalography signal recording device”; claim 13 “the processor configured to:” usage means all the active steps that the computer is configured to should be changed to remove “ing” OR amend to read “the processor configured to perform steps of:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, the limitations “corresponding to a stimulus…cognitive load…is obtained…measured between the filtered electroencephalography signal for stroop stimulus and initial baseline data” renders the claim indefinite. It is unclear what is intended by these limitations as whether or not the stimulus is required to be a strop stimulus or not. If such is a requirement, then then stimulus should be limited to a stroop stimulus, in the alterative, the limitation is not clear for any other stimulus what calculations are occurring as the calculations only cover stroop stimulus relative baseline signals. This is further made issue in claim 2 which requires the stimulus to be a stroop stimulus, such that claim 1 determinations of step f are unclear for any other stimulus. Claim 11 does not aid in understanding (further rejection of claim 11 below) as claim 11 sets forth that the stroop stimulus of the calculations f is for at least two corresponding stimuli, but the method claim 1 only contains step for stimulus, be it stroop or other, not two stimulus such that claim 1 is further unclear what is being completed in step f. For these reasons the metes and bounds of the claim are unclear which renders the claim indefinite. 
Regarding claims 5-7, the limitations wherein the noisy window is detected using at least one of API based software development kit, a standard deviation and the signal skewness measurement render the claims indefinite in view of claim 1 which requires wherein the noisy window is removed by detecting the noisy window using a signal skewness measurement. Claim 5 sets limitations to replace the required element of claim 1 with an alternative limitations which is improper. This does not further limit the required feature of claim 1, and thus makes the metes and bounds of the claimed invention unclear and renders the claims indefinite.
Regarding claim 11, the limitation “wherein the discrimination of cognitive load is between at least two levels of measured cognitive load of the user derived out of at least two corresponding stimuli” renders the claim indefinite. The claim sets forth a further limitation of step f from claim 1. Claim 1 step f refers to stroop stimulus, wherein step a refers to a stimulus, as addressed above, not clear whether these are one and the same or different. Nonetheless, claim 1 contains no step of acquiring data for two stimuli, only a stimulus, thus it is not clear how step f which is dependent on a singular stroop stimulus as claimed is actually based on any two stimuli as set forth in claim 11 without such stimuli application. This makes the metes and bounds of the claim unclear which renders the claim indefinite. Applicant likely should amend the claims to require two cognitive load measurements actively being performed by the claimed method for at least two stroop stimuli.
Regarding claim 12, the limitations “further comprises of indicating variation of spatial distribution of frontal scalp EEG electrodes for measuring the at least two levels of cognitive load” render the claim indefinite. It is not clear what is intended by this limitation which makes the metes and bounds of the claim unclear which renders the claim indefinite. For examination 
The dependent claims are rejected for depending on a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitations wherein the noisy window is detected using at least one of API based software development kit, a standard deviation and the signal skewness measurement in view of claim 1 which requires wherein the noisy window is removed by detecting the noisy window using a signal skewness measurement, sets limitations to replace the required element of claim 1 with an alternative limitations which is improper. This does not further limit the required feature of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
Claim 1:
b. detecting a plurality of system artifacts in the captured electroencephalography signal (mental process/mathematical concepts)
c. removing a noisy window from said electroencephalography signal using a noisy window removal module (206), wherein the noisy window is removed by detecting the noisy window using a signal skewness measurement, and wherein the signal skewness measurement of the electroencephalography signal is measured by subdividing the electroencephalography signal into non overlapping windows (mathematical concepts); 
d. detecting an eye blink region in said electroencephalography signal (mental process/mathematical concepts); 
e. filtering out said detected eye blink region from the electroencephalography signal (mathematical concepts)
f. utilizing filtered electroencephalography signal to measure discrimination of the cognitive load among selected channels of the user and subsequently calculating different levels of mental workloads on the user using variation of spatial distribution of frontal scalp EEG electrodes for measured cognitive load, wherein the cognitive load for each channel is obtained using a product of change in mean frequencies and corresponding power for both alpha and theta 
Claim 13:
detecting a plurality of system artifacts in the captured electroencephalography signal (mental process/mathematical concepts);
removing a noisy window from said electroencephalography signal, wherein the noisy window is removed by detecting the noisy window using a signal skewness measurement, and wherein the signal skewness measurement of the electroencephalography signal is measured by subdividing the electroencephalography signal into non overlapping windows (mathematical concepts); 
detecting an eye blink region in said electroencephalography signal (mental process/mathematical concepts);; 
filtering out said detected eye blink region from the electroencephalography signal for measuring the cognitive load of the user (mathematical concepts); and
 utilizing filtered electroencephalography signal to measure discrimination of the cognitive load among selected channels of the user and subsequently  calculating different levels of mental workloads on the user using variation of spatial distribution of frontal scalp EEG electrodes for measured cognitive load, wherein the cognitive load for each channel is obtained using a product of change in mean frequencies and corresponding power for both alpha and theta band, the change measured between the filtered electroencephalography signal for stroop stimulus and initial baseline data, and wherein the discrimination of the cognitive load is 
These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are: 
claim 1
a. capturing the electroencephalography signal of the user using a electroencephalography signal recording device (202), wherein the electroencephalography signal is generated corresponding to a stimulus; using an artifact detection module (204); using a noisy window removal module (206); using an eye blink region detection module (208); using an eye blink region filtering module (210); using cognitive load measurement module (212).
Claim 13:
a. a processor; 
b. a memory coupled to said processor, the processor configured to: 
capturing the electroencephalography signal of the user, wherein the electroencephalography signal is generated corresponding to a stimulus, and to complete the identified exceptions above.
These limitations are direct to pre-solution data gathering steps (capturing), generic computer structures in processor and memory merely used as tools to implement the exceptions, 
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 

Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those identified under step 2A above.  Such limitations related to the sensors are recognized by the courts as routine data gathering in order to input data to the mathematical algorithm or for mental process, and thus, do not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to apply the mathematical algorithm/mental process. In addition, these sensor structures are known from 
Berka (Berka et al., “Real-Time Analysis of EEG Indexes of Alertness, Cognition, and Memory Acquired With a Wireless EEG Headset”, 2004, International Journal of Human-Computer Interaction, 17(2), 151-170), Gordon (US 2005/0273017), Sackellares et al. (Sackellares, US 2015/0088024). The computer structures cited above (processor and memory, or modules) are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The additional limitations recited in the dependent claims are directed to conventional locations to place generically claimed sensors, Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims and specification filed 1/19/2021.
Applicant’s arguments regarding the drawing objections have been fully considered but are not persuasive as the amendments to the specification have not been entered for the reasons stated above. However, the amendments not entered would overcome the prior objections if submitted again in correct form.
Applicant’s arguments regarding the objection to the specification have been fully considered but are not persuasive as the amendments to the specification have not been entered for the reasons stated above. However, the amendments not entered would overcome the prior objections if submitted again in correct form.
Applicant’s arguments regarding the claim objections have been fully considered and are partially persuasive due to the amendments to the claims. Applicant argues that the claims do not contain additional periods. The examiner respectfully disagrees as applicant uses alpha notation form setting forth claimed features that uses periods as part of the notation (“a.”…”b.”…”c.”…”d.”…”e.”…”f.”) and by the rules discussed in the objection are improper. 
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered and are partially persuasive due to the amendments to the claims. However, the amendments have created new issues necessitating new grounds of rejections. Regarding claim 11, the amendments do not clarify the previous issues, the rejection has been updated. In addition, applicant’s arguments for claim 12 are not persuasive as the amendments do not cure the issue raised as to what is intended to be claimed. Based on review of the specification and the amendments, it seems more likely that the claim should merely state “wherein the at least two levels of cognitive load include a high mental workload and a low mental workload”. Otherwise, applicant needs to explain the meaning of the remaining limitations left as they do not make sense as currently claimed and amend to make sense to set forth the intentions. The rejections are respectfully maintained as presented above.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive. Applicant argues that the claims are an improvement to technology by the features recited in the judicial exceptions themselves being an improvement. First, at most, such claimed steps of the exception appear to only arguably be an improvement to processing low resolution EEG signals to distinguish/discriminate between low and high mental loads only based on the arguments and evidence presented, which features are not present in the claims. Second, these arguments are not found persuasive as the claims do not recite any additional elements that (1) improve the functioning of a computer or other technology, (2) are applied with any particular machine, (3) effect a transformation of a particular article to a different state, and (4) are applied in any meaningful way beyond generally linking the use of the judicial exception to a Mayo/Alice test cannot be the abstract idea itself. See Berkheimer, 890 F.3d at 1374 (Moore, J., concurring) (“It is clear from Mayo that the ‘inventive concept’ cannot be the abstract idea itself, and Berkheimer... leave[s] untouched the numerous cases from this court which have held claims ineligible because the only alleged ‘inventive concept’ is the abstract idea.”); see also BSG TechLLC v. BuySeasons, Inc., 899F.3d 1281,1290-91 (Fed. Cir. 2018) (“Our precedent has consistently employed this same approach. If a claim’s only ‘inventive concept’ is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea.”). It is also clear from the PGPub paragraph 48 that the data acquisition structures are conventional off the shelf products. For these reasons, the rejections are respectfully maintained as no element or combination of elements recited in the claims 
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered and are persuasive due to the amendments to the claims and the argued distinctions between such amendments and the art of record; the rejections are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100332173 teaches skewness used to identify noisy windows in time for removal from data analysis included in biological signals such as EEG. US 20150038869 teaches various features for cognitive load determination, but does not mention the specific being claimed.
No prior art rejections have been applied to the claims due to the inclusion of wherein the cognitive load for each channel is obtained using a product of change in mean frequencies and  under 101 no claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791